Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 14, 2015

                                            No. 04-15-00128-CR

                                        IN RE Eduardo TREVINO

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On May 6, 2015, relator Eduardo Trevino filed a motion to object asking this court to
reconsider its order of April 22, 2015, which denied relator’s motion to modify the trial court’s
order. The court has considered relator’s request to reconsider and it is DENIED.

           It is so ORDERED on May 14, 2015.



                                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause Nos. 1999CR4085, 1999CR6204, and 1999CR6205, each styled The State of
Texas v. Eduardo Trevino, pending in the 144th Judicial District Court, Bexar County, Texas, the Lorina I. Rummel
presiding.